Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      24-MAY-2019
                                                      09:56 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellant,

                                vs.

    GAREN B. WINHAM, also known as GAREN B.M. WINHAM, GAREN B.
               WINWARD, GAREN BERNICE MAILE WINHAM,
                  Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 16-1-1356)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2016); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2016),

           IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed on May 21, 2019, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule
40.1(a) (2017).    (“The application shall be filed within thirty

days after the filing of the Intermediate Court of Appeals’

judgment on appeal or dismissal order, unless the time for filing

the application is extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, May 24, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2